DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claim Rejections - 35 USC § 112
Claims 1, 3-4, 9, 21-23, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a composition comprising “at least one block copolymer…which comprises soft blocks and hard blocks, said blocks comprising at least two of a polyether block, polyester block, polyamide block, or polyurethane block, wherein the number-average molecular weight Mn of the soft blocks is from 250 to 5,000 g/mol and the number-average molecular weight Mn of the hard blocks is from 400 to 20,000 g/mol”. The original filing does not provide support to recite that the soft blocks and hard blocks can be any of “at least two of a polyether block, polyester block, polyamide block, or polyurethane block” and furthermore does not provide support to recite that any hard blocks have a number-average molecular weight Mn in the range “from 400 to 20,000 g/mol” as claimed.
The claim as written requires only that both the soft blocks and the hard blocks are selected from the same group of blocks (“said blocks comprising at least two of a polyether block, polyester block, polyamide block, or polyurethane block”); i.e., the claim does not describe the chemical identities of the soft blocks and the hard blocks separately. As such, the soft blocks can be chosen from “a polyether block, polyester block, polyamide block, or polyurethane block”. The original filing, however, discloses “The soft or flexible blocks that can be envisaged in the copolymer according to the invention, are understood in particular to be those chosen from polyether blocks, polyester blocks, polysiloxane blocks, such as polydimethylsiloxane or PDMS blocks, polyolefin blocks, polycarbonate blocks, and mixtures thereof.” (see specification at p4, line 30-p5, line 11; PGPub at [0023]). Therefore, the original filing does not support a soft block comprising a polyamide block or a polyurethane block as claimed. Similarly, the hard blocks can be chosen from the same group as the soft block, but the original filing discloses “The hard blocks may be based on polyamide, polyurethane, polyester or a blend of these polymers.” (see specification at p5, lines 12-27; PGPub at [0024]). Therefore, the original filing does not support a hard block comprising a polyether block as claimed.
Furthermore, the claim provides for any hard block that comprises “at least two of a polyether block, polyester block, polyamide block, or polyurethane block” and has a number-average molecular weight Mn in the range “from 400 to 20,000 g/mol”. The original filing, however, only discloses such molecular weights for polyamide blocks, not any of the other types blocks as claimed. The original filing discloses “Preferably, the number-average molecular weight Mn of the polyamide blocks is within the range extending from 400 to 20 000 g/mol, preferably from 500 to 10 000 g/mol, and more preferably from 600 to 3000 g/mol.” (see specification at p5, lines 18-21; PGPub at [0024]). Therefore, there is no support to recite, e.g., a block copolymer comprising hard blocks that comprise polyether blocks, polyester blocks, or polyurethane blocks having a molecular weight within the presently claimed range.
Claims that depend from claim 1 are rejected for the same reasons.
Independent claim 27 recites a composition comprising “at least one block copolymer…which comprises soft blocks and hard blocks, said blocks comprising at least two of a polyether block, polyester block, polyamide block, or polyurethane block…wherein the number-average molecular weight Mn of the soft blocks is from 250 to 5,000 g/mol and the number-average molecular weight Mn of the hard blocks is from 400 to 20,000 g/mol”. The original filing does not provide support to recite that the soft blocks and hard blocks can be any of “at least two of a polyether block, polyester block, polyamide block, or polyurethane block” and furthermore does not provide support to recite that any hard blocks have a number-average molecular weight Mn in the range “from 400 to 20,000 g/mol” as claimed. See the rejection of claim 1 above for further explanation of the reasons for the rejection.


Claims 1, 3-4, 9, 21-23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a composition comprising “at least one block copolymer…which comprises soft blocks and hard blocks, said blocks comprising at least two of a polyether block, polyester block, polyamide block, or polyurethane block”. The scope of the claim is unclear because it is not clear how many blocks are required. The claim sets forth “soft blocks and hard blocks” which provides two sets of blocks and further requires “said blocks comprising at least two [particular blocks]”. The use of plurals (e.g., “soft blocks”) and the subsequent use of “said blocks”, which is vague, leaves it unclear if the “at least two” refers to the two sets of blocks (“soft blocks and hard blocks”) or if each set of blocks requires two blocks (e.g., soft blocks that comprise a polyether block and a polyester block, and hard blocks that comprise a polyester block and a polyamide block). Clarification is therefore requested about what materials are intended to be encompassed by the claim. Claims that depend from claim 1 are rejected for the same reason.
Independent claim 27 also recites a composition comprising “at least one block copolymer…which comprises soft blocks and hard blocks, said blocks comprising at least two of a polyether block, polyester block, polyamide block, or polyurethane block”. The claim is indefinite for the same reasons as claim 1.



Claim Rejections - 35 USC § 103
Claims 1, 3-4, 9, 22-23, and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monsheimer et al. (US 2006/0189784) in view of the Agilent Technologies Technical brochure (2015) and Bredt et al. (US 2005/0003189) or Martinoni et al (US 2011/0052927) as evidenced by the Huber’s Aluminum Trihydrate literature and the Aerosil® 200 Degussa product literature.
Regarding claims 1, 3-4, 22-23, and 25-26:
Monsheimer teaches polymer powders comprising block polyetheramide (block copolymer) particles having an average grain diameter (D50) of preferably 45 to 100 microns [0002; 0037]. The polyetheramide has a melting point of from 140 to 200 °C [0035] and the example copolymers have melting points below 180 °C (see for example, Example 5). Given that the copolymers have a melting point and the materials they are formed from, they are thermoplastics. 
The copolymer has polyether and polyamide blocks [0046]. The polyether blocks are soft blocks and have molecular weights between 200 and 5,000 g/mol [0050]. The polyamide blocks are hard blocks and have molecular weights between 1,000 to 20,000 g/mol, which can be varied to adjust the hardness of the material [0052]. Both molecular weight ranges refer to weight-average molecular weight (Mw).
Monsheimer is silent with regard to number-average molecular weights (Mn).
One of ordinary skill in the art would recognize the two average molecular weight distribution types were intimately related. For example, the Agilent Technologies Technical brochure provides the technical definitions of Mw and Mn (p1-2). Furthermore, the reference notes that for all synthetic polydisperse polymers, Mn < Mw and the Polydispersity Index (PDI) = Mw / Mn (p2). The reference teaches the best controlled synthetic polymers have PDI = 1.02 to 1.10, whereas step polymerization reactions typically have values of around 2.0 and chain reactions have values between 1.5 and 20 (p2). 
Therefore, although Monsheimer is silent with regard to the Mn and PDI of its blocks, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the weight-average molecular weights (Mw) of the blocks over the values disclosed by Monsheimer and furthermore use conventional PDI values as known in the art, which would result in number-average molecular weights (Mn) that overlap with the presently claimed ranges.
Monsheimer teaches the powders can also comprise powder (pulverulent) flow agents at up to 3 weight percent and fillers at from 0.001 to 70% by weight based on the entirety of the block polyetheramide present [0060-0063]. The fillers in the polymer powder should have a D50 of no more than 20%, most preferably 5% of the D50 of the block polyetheramide particles [0061]. 
Monsheimer is silent with regard to the use of a filler that is one of the claimed pulverulent fillers.
Bredt (Abstract) teaches thermoplastic particulate material used for three-dimensional printing. The thermoplastic material can form particulate material with a mean particle diameter of about 10 to about 100 microns [0083]. The particulate matter can also comprise filler that can have a particle size as small as 5 microns which adds mechanical structure and strength to the hardened composition and the filler can be materials such as dolomite or aluminum hydroxide [0174-0175]. As used in the instant application, dolomite has a Mohs hardness of 3. As evidenced by the Huber’s Aluminum Trihydrate literature (second page) (used only to show properties and synonyms, not to modify the teachings of either reference) aluminum hydroxide is a synonym of hydrated alumina (alumina hydrate) and has a Mohs hardness of 2-3.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of the fillers of Bredt such as dolomite or aluminum hydroxide, as the filler of Monsheimer, to use a specific filler that has been taught by Bredt to be an effective filler for this type of particulate matter and that provides mechanical structure and strength to the hardened composition.
Alternatively, Martinoni discloses powder compositions useful for sintering applications [0002; 0007]. The compositions can include known reinforcing materials, including wollastonite particles or carbon nanotubes [0088]. Given that these are the same material used in the present invention, the examiner submits these materials have a Mohs hardness as presently claimed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of the fillers of Martinoni such as wollastonite or carbon nanotubes, as the filler of Monsheimer, in order to have a specific filler that has been taught by Martinoni to be an effective filler for this type of particulate matter and that provides reinforcing properties to the hardened composition.
As stated above, the fillers of Monsheimer should have a size that meets that claimed. The flow aid of Monsheimer can be silica [0060]. While Monsheimer does not explicitly state that the filer size also applies to the auxiliaries, it would have been obvious to one of ordinary skill in the art at the time of the invention that given that Monsheimer teaches that the size of the particle fillers is limited in that manner due to layer thickness in the rapid prototyping system, that this size range would also be used for other particulate fillers. 
Alternately, Monsheimer teaches that the flow aid can be Aerosil® from Degussa AG (Paragraph 60) and has an example using Aerosil® 200 [0195]. As evidenced by the Aerosil® 200 Degussa product literature (Page 1), this silica is a fumed silica that has an average primary particle size of 12 nm.
Monsheimer’s content ranges of the flow agent and the pulverulent filler fully encompass the claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9:
Monsheimer teaches lower weights of hard blocks provide soft formulations [0052]. Additionally, Examples 4-8 provide block copolymers made from weight ratios of polyamide blocks (hard) to polyether blocks (soft) within the presently claimed range [0138-0162]. To illustrate, Example 4 uses 12.172 kg of laurolactam and 3.346 kg of dodecanedioic acid (total: 15.518 kg) to form the polyamide blocks and 28.430 kg of JEFFAMINE D2000 to form the polyether blocks, which provides a ratio of about 0.55.
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of hard and soft blocks, including over values within the claimed range, to provide the degree of softness for a given end use.
Regarding claim 27:
See the rejection of claim 1. The composition of Monsheimer is not required to contain additional components other than those listed above.



Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.

Present claim 9 currently stands rejected for the reasons noted above. Therefore, the previous indication that claim 9 would be allowable if rewritten to overcome previous rejections under 35 USC 112, second paragraph is not applicable.

Applicant’s amendments overcome the previous claim objection.

Regarding previous claim rejections under 35 USC 112, second paragraph, Applicant argues the amendments to independent claims 1 and 27 overcome the previous rejections and clearly define how many blocks are required (p7).
The examiner appreciates Applicant’s efforts to advance prosecution. The examiner respectfully submits the amended claim language remains indefinite for the reasons explained above in the current rejections under 35 USC 112, second paragraph. As noted, the use of plurals (e.g., “soft blocks”) and the subsequent use of “said blocks”, which is vague, leaves the claims unclear. Additionally, the amended claim language raises issues under 35 USC 112, first paragraph as explained above.

Applicant’s amendments to independent claims 1 and 27 overcome previous rejections based on Martinoni et al. (US 2007/0132158). The reference is silent with regard to soft blocks and hard blocks having number-average molecular weights as presently claimed. Therefore, arguments specifically relating to this disclosure are moot.

Although the claims were not previously rejected over Monsheimer (US 2006/0189784), Applicant provides arguments relating to the reference in an effort to advance prosecution (p14). Applicant argues that Monsheimer’s molecular weight values for its hard and soft blocks refer to weight-average molecular weights (Mw), not number-average molecular weights (Mn) as presently claimed (p14-15). Applicant argues these two distributions provide different values for the same polymer, such that one of ordinary skill would not arrive at the claimed invention (p15).
Although the examiner agrees with Applicant that Monsheimer refers to Mw values rather than Mn value, the examiner respectfully disagrees with Applicant’s conclusion. Current rejections rely on the combination of Monsheimer and the newly cited Agilent Technologies Technical brochure (2015). As discussed in the rejections, the brochure makes clear that one of ordinary skill in the art recognized that Mw and Mn have a particular mathematical relationship such that Monsheimer’s disclosure provides ranges of molecular weights that overlap with the presently claimed ranges. Therefore, the examiner maintains the rejections. 

Applicant also argues the present invention provides unexpected results (p11). Applicant argues that if the filler content is less than 15% by weight, then the compositions cannot sufficiently reduce the D50 of the powder during cryomilling, whereas if the content is greater than 50% by weight, then the composition’s ability to create sintered materials with favorable elastomeric mechanical properties is ruined (p11). Applicant further points to Example 1, Example 2, and Comparative Example 3, which are disclosed in the present specification, as evidence of unexpected results (p11-12). 
Regarding Applicant’s arguments that the content range of filler of 15-50% provides unexpected results, the examiner does not find this argument to be persuasive because no evidence is provided to support this assertion. Additionally, the present claims more narrowly require a content of 20-30% by weight of filler. Although the two ranges overlap, any submitted evidence would need to be considered within the scope of the claimed invention and whether such evidence would demonstrate unexpected results of the claimed invention.
Regarding the noted examples, the examiner does not find the evidence persuasive of unexpected results because the data is not commensurate in scope with the claimed invention. Furthermore, the prior art appears to recognize the criticality of powders having low D50, which appears to be the cause of any improved results.
First, the block copolymers used in the noted examples is one polyetheramide block copolymer containing a polyamide 11 block (Mn = 600 g/mol) and a poly(tetramethylene glycol) block (Mn = 1,000 g/mol) whereas the presently claimed invention requires “at least one block copolymer…which comprises soft blocks and hard blocks, said blocks comprising at least two of a polyether block, polyester block, polyamide block, or polyurethane block, wherein the number-average molecular weight Mn of the soft blocks is from 250 to 5,000 g/mol and the number-average molecular weight Mn of the hard blocks is from 400 to 20,000 g/mol”. Additionally, the present claims encompass block copolymers having a melting temperature below 180°C, but the demonstrated polymer only has melting point of 146°C. Therefore, the claimed block copolymer is significantly broader in scope than the demonstrated block copolymer.
Second, the noted examples all use dolomite filler having an unknown D50 other than that “Its D50 is less than 10 μm” whereas the claimed invention encompasses “at least one pulverulent filler having a Mohs hardness of less than 6 and having a D50 of less than 10 pm, the at least one pulverulent filler being selected from the group consisting of dolomite, barium sulphate, calcium sulphate, kaolin, micro-mica, alumina hydrate, wollastonite, montmorillonite, zeolite, perlite, a nanoclay, and carbon nanotubes”. Therefore, the claimed filler is significantly broader in scope than the demonstrated filler.
Finally, one skilled in the art would not be able to determine if the results are significant because they are only presented in a pass/fail manner. For example, the density for each example is reported only as “less than 80%” or “greater than 80%”. Therefore, one cannot directly compare particular values (e.g., 79% versus 81%) to determine significance.
In view of the above, the examiner maintains one skilled in the art would not be able to extrapolate the limited evidence provided by Applicant across the scope of the broadly claimed invention.
Additionally, the prior art appears to recognize the criticality of the claimed particle size, which appears to provide for any unexpected results shown. Comparative Example 3 uses a thermoplastic powder having a D50 of 104 μm, whereas Examples 1 and 2 use powders having D50 of 84 μm and 69 μm, respectively. Monsheimer discloses powders having average grain diameters of “preferably from 40 to 120 μm, preferably from 45 to 100 μm, and particularly preferably from 50 to 70 μm” [0058]. The grain size (i.e., absolute size) ranges “from 0 to 180 μm, preferably from 0 to 120 μm, and particularly preferably from 0 to 100 μm” (Id.). Therefore, the prior art already suggests that particle sizes less than 100 μm are its most preferred embodiment. 
Applicant’s examples appear to indicate the particle size is what provides for the improved results. Although Applicant argues the claimed amount of filler provides for such sizes, the examiner maintains the rejections because the prior art already recognizes the utility of sizes within the claimed range.
To further support the examiner’s position that the noted results are not evidence of unexpected results, the examiner provides newly cited Dickens, Jr. et al. (US 5,342,919). The reference discloses a laser-sinterable powder product (abstract). Dickens teaches (col 8 ln 45+):
As will further be evident, the greater the number of small particles relative to the large, in any two-tier distribution, the denser will be the part. Since the goal is to provide a near-fully dense part, logic dictates that one use all small particles, and that they be as small as can be.
Therefore, one skilled in the art would recognize that powders containing smaller particles, such as those used in Examples 1 and 2, would result in denser sintered parts compared to those with larger particles, such as that used in Comparative Example 1. Therefore, the submitted results are not unexpected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787